Title: To John Adams from James Lovell, 14 October 1779
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       14 October 1779
      
     
     I inclose to you the decent Fashion in which we it was yesterday opinioned to let the World know Mr. Lee has a Successor. Pray strive by Mr. Issac Smith’s Knowledge of the Sailing of Vessels to let Arthur get the paper before his Foes.
     The 3 Ministers are to have per An: £2500 sterling. Their Secretaries £1000 in full of Services and Expences. To commence at Outset and finish in 3 months after a Recall being notified. So that they may get home as they can But will by seperate Resolution be provided for out.
     The funds are to be settled by a recommitment. I judge the Report will get only the addition of order to the Commercial Committee of Produce or Bills to be deposited subject to the Officers Draughts. But I have hinted your being Authorized to obtain a Loan as the others are. And I think you will readily obtain more than Pocket Money from either truly whig Englishmen or such as are desirous of buying our good Graces in America that they may afterwards pluck us in the Way of Commerce.
     
      Adieu Dear Sir yrs.
      J L
     
    